Opinion by
Mr. Justice Fell,
The cashier of the Enterprise National Bank fraudulently abstracted bonds which had been pledged with it as collateral security for a loan of money, and pledged them with other bonds as security for a loan he obtained from the Bank of Pittsburg on his own note and for his own use. His note was unpaid, and the bonds were in the possession of the Bank of Pittsburg at the time of his death. The administrator of his estate, on receipt of notice from the bank that unless the note was paid the collateral would be sold, paid the note and received the bonds.
The release of the bonds from the lien and possession of an innocent holder for value was the result of the- payment of a debt by one whose duty it was to pay it, and who paid it with funds appropriated for that purpose. It gave rise to no right of subrogation. In-principle there is no ground on which the case can be distinguished from Royal Arcanum v. Cornelius, 198 Pa. 46, in which it was held that an executrix was not en*527titled to retain bonds wrongfully pledged by a decedent until she was paid the amount she had expended in payment of the note for which they were a collateral security.
The fact that the plaintiff was given a list of the notes on which the name of the cashier appeared as maker or indorser, with the securities pledged for their payment, before the administrator paid the note and redeemed the bonds in question, did not estop Mm from asserting his right to the bonds. The list was not given to him in order that he might ascertain whether the securities pledged belonged to the bank; no request for information was made; nor was notice of an intention to redeem the bonds given. Assuming, as we do, because an offer of proof to that effect was overruled, that the plaintiff knew that the Bank of Pittsburg held the bonds, neither this knowledge nor the notice received imposed a duty upon him to speak.
If there was any merit in the objection to jurisdiction in equity because of an adequate remedy at law, the objection came too late. It was first made after the findings of fact and law had been filed and a decree nisi had been entered: Fidelity Co. v. Weitzel, 152 Pa. 498; Harrington Brothers v. Florence Oil Co., 178 Pa. 444; Williams v. Church, 193 Pa. 120.
The decree is affirmed at the cost of the appellant.